
	

113 SRES 470 ATS: Amending Senate Resolution 400 (94th Congress) to clarify the responsibility of committees of the Senate in the provision of the advice and consent of the Senate to nominations to positions in the intelligence community.
U.S. Senate
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 470
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2014
			Mrs. Feinstein submitted the following resolution; which was ordered placed on the calendar
		
		July 7, 2014Considered and agreed to RESOLUTION
		Amending Senate Resolution 400 (94th Congress) to clarify the responsibility of committees of the
			 Senate in the provision of the advice and consent of the Senate to
			 nominations to positions in the intelligence community.
	
	
		
			1.
			Responsibility
		of committees in advice and consent of Senate to intelligence
		appointments
			Section 17 of Senate Resolution 400 agreed to May 19, 1976 (94th Congress) is amended to read as
			 follows:
			
				
					17.
					(a)
						(1)
							Except as provided in
		  subsections (b) and (c), the Select Committee shall have jurisdiction to review,
			 hold
		  hearings, and report the nominations of civilian individuals for positions in the
		  intelligence community for which appointments are made by the President, by and
		  with the advice and consent of the Senate.
						
							(2)
							Except as provided in subsections (b) and (c), other
		  committees with jurisdiction over the department or agency of the Executive
		  Branch which contain a position referred to in paragraph (1) may hold
		  hearings and interviews with individuals nominated for such position, but only
		  the Select Committee shall report such nomination.
						
							(3)
							In this subsection, the term
		  intelligence community means an element of the intelligence
		  community specified in or designated under section 3(4) of the National
		  Security Act of 1947 (50 U.S.C. 3003(4)).
						
						(b)
						(1)
							With respect to the confirmation of the Assistant Attorney General for National Security, or any
			 successor position, the nomination of any individual by the President to
			 serve in such position shall be referred to the Committee on the Judiciary
			 and, if and when
		  reported, to the Select Committee for not to exceed 20 calendar days, except
		  that in cases when the 20-day period expires while the Senate is in recess, the
		  Select Committee shall have 5 additional calendar days after the Senate
		  reconvenes to report the nomination.
						
							(2)
							If, upon the expiration of the period described in paragraph (1), the Select Committee has not
			 reported the nomination, such
		  nomination shall be automatically discharged from the Select Committee and placed
			 on
		  the Executive
		  Calendar.
						
						(c)
						(1)
							With respect to the confirmation of
		  appointment to the position of Director of the
		  National Security Agency, Inspector General of the National Security Agency,
			 Director of the National Reconnaissance Office, or Inspector General of
			 the National Reconnaissance Office, or 
			 any successor position to such a position, the
		  nomination of any individual by the President to serve in such position, who at
		  the time of the nomination is a member of the Armed Forces on active duty,
		  shall be referred to the Committee on Armed Services and, if and when
		  reported, to the Select Committee for not to exceed 30 calendar days, except
		  that in cases when the 30-day period expires while the Senate is in recess, the
		  Select Committee shall have 5 additional calendar days after the Senate
		  reconvenes to report the nomination.
						
							(2)
							With respect to the confirmation of
		  appointment to the position of Director of the
		  National Security Agency, Inspector General of the National Security Agency,
			 Director of the National Reconnaissance Office, or Inspector General or
			 the National Reconnaissance Office, or
			 any successor position  to such a position, the nomination of
		  any individual by the President to serve in such position, who at the time of
		  the nomination is not a member of the Armed Forces on active duty, shall be
		  referred to the Select Committee and, if and when reported, to the Committee on
		  Armed Services for not to exceed 30 calendar days, except that in cases when
		  the 30-day period expires while the Senate is in recess, the Committee on Armed
		  Services shall have an additional 5 calendar days after the Senate reconvenes
		  to report the nomination.
						
							(3)
							If, upon the expiration of the period of
		  sequential referral described in paragraphs (1) and (2), the committee to which
		  the nomination was sequentially referred has not reported the nomination, the
		  nomination shall be automatically discharged from that committee and placed on
		  the Executive
		  Calendar..
		
